Aliens Employed — Exceptions The exceptions to the prohibitions against agencies within the Merit System employing any person who is not a citizen of the U.S. are; all employment by institutions of higher learning; state hospitals and the State Health Department, and employment of doctors, dentists, nurses and other technicians by the schools for mentally retarded and State Veterans Facilities.  The Attorney General has had under consideration your letter of August 8, 1968 wherein you, in effect, ask the following question: What are the exceptions to the prohibition found in 74 O.S. 255 [74-255] (1967), against agencies within the Merit System employing any person who is not a citizen of the United States? 74 O.S. 255 [74-255] (1967), provides in relevant part: "Provided further, that it shall be unlawful for the heads of any Department, or any Departments, except institutions of higher learning and state hospitals, the State Health Department, the Highway Department in the employment of engineers and technicians, schools for mentally retarded and State Veterans Facilities as pertains to doctors, dentists, nurses and other trained technicians, to employ in any way any person who is not a citizen of the United States, and repealing all laws in conflict herewith. The provisions of this Act shall in no way be interpreted to repeal any provision of the law heretofore enacted creating the Merit System of the State of Oklahoma." The language of Section 255 is straightforward and clear without need of an in depth analytical interpretation. The general rule of construction provides that where language of a statute is plain and clear it should be accorded its ordinary meaning and there is no room for interpretation. (See Dierks v. Walsh, Okl., 218 P.2d 920.) It is therefore the opinion of the Attorney General that the exceptions to the prohibition found in 74 O.S. 255 [74-255] (1967), against agencies within the Merit System employing any person who is not a citizen of the United States are as follows: 1. All employment by institutions of higher learning, 2. All employment by state hospitals and the State Health Department, 3. Employment of engineers and technicians by the Highway Department, 4. Employment of doctors, dentists, nurses and other trained technicians by the schools for mentally retarded and State Veterans Facilities.  (Dale F. Crowder)